Citation Nr: 1802034	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-13 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the character of the former service member's discharge for his period of service ending in November 2008 is a complete bar to eligibility for Department of Veterans Affairs benefits as to the appellant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S.E., Counsel





INTRODUCTION

The appellant was in the United States Army from August 2003 to November 2008. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which determined that the former service member's character of discharge prevents the payment of VA benefits.  

In his appeal (VA Form 9), received in April 2014, the Veteran requested a hearing before a Veterans Law Judge.  However, in a statement received in August 2016, he withdrew his request for a hearing.  Accordingly, the Board will proceed without further delay.  See 38 C.F.R. § 20.702(e) (2017).  


FINDINGS OF FACT

1.  The former service member was not eligible for separation in October 2005; his service from August 2003 to November 2008 is considered one period of service. 

2.  The former service member was discharged by reason of the sentence of a general court-martial. 

3.  The former service member was not insane at the time he committed the offenses in service.


CONCLUSION OF LAW

The former service member's service did not meet the character of discharge requirements for the payment of VA benefits; his character of discharge bars receipt of such benefits.  38 U.S.C. §§ 101 (2), 5103, 5103A, 5303 (2012); 38 C.F.R. §§ 3.1 (d), 3.12, 3.13 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The former service member asserts that his character of discharge should not bar receipt of VA benefits.  In a petition for clemency, dated in August 2006, he asserted the following: he had pleaded guilty to being drunk on duty, wrongful appropriation, drunk driving, damage to government property, fleeing the scene of an accident, and drunk and disorderly.  He stated that he wished to apologize for his actions.  He stated that he had attended alcohol substance abuse classes to control his addition to alcohol, and that he had not realized his drinking was out of control, but that "this was the only way I could battle my depression."  He was currently attending an alcoholic anonymous group while he was confined.  Although his military occupation specialty consisted of fixing air conditioners, this was an unneeded skill, and he had therefore become a proficient all-wheel mechanic.  He had become certified in brake testing.  Alcohol had ruined his life and his career, to include keeping him from a desired change of station where he could have been closer to his family.  He has been mistreated, embarrassed, and humiliated by his sergeant.  His court martial was mishandled, to include use of inadmissible and prejudicial material, with various allegations of uncharged and unproven misconduct, as testified to by his commanding officer and his sergeant.  Associated documents show that the former service member argued that his sentence was disproportionately severe, that he had not been adequately represented during his Court Martial, that he had been mistreated, ridiculed, and humiliated while in pretrial confinement, and that inadmissible testimony from his commanding officer, and sergeant, had been considered.  

A person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997). 

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101 (2); 38 C.F.R. § 3.1 (d). 

38 C.F.R. § 3.12 provides, in pertinent part, that if the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  See 38 C.F.R. § 3.12 (a).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 C.F.R. § 3.12 (b).  

Under 38 C.F.R. § 3.12 (c), benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 

The regulation at 38 C.F.R. § 3.13 (c) provides as follows:

Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military service when: (1) the person served in the active military service for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such period at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment. 

Although 38 C.F.R. § 3.13 (a), (b) provide that a discharge for immediate reenlistment prior to the expiration of the full period of the initial enlistment constitutes a conditional discharge, and that continuous reenlistments of this type are to be considered a single continuous period of active service, 38 C.F.R. § 3.13 (c) also provides that while no unconditional discharge may have been issued, a person will be considered to have been unconditionally discharged when he did in fact serve continuously for the period of time necessary to actually complete any initial enlistment, and the reason he was not then discharged was that he had already undertaken an additional or intervening enlistment, and there is no evidence showing that he was eligible for the receipt of a discharge under dishonorable conditions at the time that he became eligible for an unconditional discharge. 

What this means is that, although the general rule provides that continuous reenlistments prior to expiration of the entire period of any given enlistment is generally to be considered as a single lengthy enlistment, an exception is provided when a person actually completes an entire period required by an enlistment, and there is no evidence of misconduct or other basis for the award of a discharge under conditions other than honorable during that enlistment period.  In such cases, VA benefits may be granted based on the period of initial obligation.

The United States Court of Appeals for Veterans Claims (Court) has held that the insanity exception to veterans benefits bar for discharge under other than honorable conditions due to willful and persistent misconduct requires only that the insanity existed at the time of the commission of an offense leading to a person's discharge and not that the insanity must cause the misconduct.  That is, there need not be a causal connection between the insanity and the misconduct.  See Struck v. Brown, 9 Vet. App. 145, 154 (1996). 

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more-or-less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment in the social customs of the community in which he resides.  See 38 C.F.R. § 3.354 (a) (2017).  

When a rating agency is concerned with determining whether a service member was insane at the time he committed an offense leading to his court-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved and apply the definition in paragraph (a) of this section.  See 38 C.F.R. § 3.354 (b) (2017).

The General Counsel of the VA issued a precedent opinion which addressed the question of what will satisfy the definition of "insanity" in 38 C.F.R. § 3.354.  See VAOPGCPREC 20-97, 62 Fed. Reg. 37,952, 37,955  (1997).  The General Counsel determined that the term "became antisocial" in 38 C.F.R. § 3.354 (a) refers to the development of behavior which is hostile or harmful to others in a manner which deviates sharply from the social norm and which is not attributable to a personality disorder.  The General Counsel further stated that case-by-case adjudication is particularly appropriate for addressing the extent by which an individual's behavior must deviate from his or her normal behavior.  The VA, including the Board, is bound by the General Counsel's this interpretation of this regulation.  See 38 U.S.C. § 7104 (c) (2014).

The Veteran's service treatment records show that as of at least January 2006 he was noted to have a history that included an adjustment disorder with anxiety, and depressed mood, and alcohol disorders, and depression.  An August 2006 report notes that the former service member had been referred by the Department of Psychiatry for an anxiety disorder and anger problem, with a "possibility of a chapter for being intoxicated while on CQ."  He was noted to have a history of depression with use of medication, with nine treatments ending in March 2006.  He was noted to have a "self-destructive quality about his behavior."  

The former service member's personnel records show that his initial term of enlistment was three years.  See e.g. DD Forms 4/1, 4/3, and 1966/3, dated in August 2003.  

A honorable discharge is of record, dated October 17, 2005.  

An oath of reenlistment is of record, dated October 18, 2005.  

A General Court Martial order, dated September 2006, notes the following: the former service member was arraigned for multiple offenses at a General Court Martial convened by the Commander, 1st Infantry Division.  The former service member pleaded guilty to, and was found guilty of: 1) being drunk and disorderly, which conduct was of a nature bringing discredit upon the armed forces in July 2005, 2) being drunk while on duty in November 2005, 3) indecent assault in November 2005, 4) wrongfully leaving the scene of an accident without making his identity known in February 2006, 5) operating a vehicle while drunk that struck and damaged a building on his base, in February 2006, 6) disobeying an order from his superior commissioned officer in February 2006, and 7) wrongfully appropriating a U.S. Government vehicle, in February 2006.  See also DA Form 4430 (detailing charges and findings).  

In May 2006, sentence was adjudged.  The former service member was reduced in rank to E-1, to forfeit $849.00 in pay per month for 13 months, and to be confined for 13 months, followed by discharge from the service with a bad conduct discharge.  

In August 2008, the former service member's General Court Martial was affirmed by the Chief, Criminal Law Division, Headquarters U S Army Field Artillery Center and Fort Sill, Fort Sill Oklahoma.  

A discharge (DD Form 214) shows that the former service member had service between August 7, 2003 and November 14, 2008, and that he received a bad conduct discharge.  The narrative reason for separation is "court-martial, other."  The discharge states there was time lost under 10 U.S.C. § 972 between May 23, 2006 and January 19, 2007.  The Veteran had about two years and six months of foreign service.  His primary specialty was "QM & CHEM EQUIP REP."  He was awarded the Global War on Terrorism Service Medal.  

In an administrative decision, dated in October 2009, the RO concluded that the former service member's character of discharge for the period of service from August 7, 2003 to November 14, 2008 was a bar to benefits administered by the Veterans Administration.  The RO further concluded that the former service member was not intoxicated at the time he committed each offense, and that he is not shown to have been insane at the time he committed each offense.  

The Board finds that the claim must be denied.  As an initial matter, the former service member enlisted for a period of three years.  Although he was discharged on October 17, 2005, and re-enlisted on October 18, 2005, he was not eligible for separation at that time.  See 38 C.F.R. § 3.13.  Furthermore, a review of the records shows that the former service member was discharged by reason of the sentence of a general court-martial.  This is a bar to VA benefits.  38 C.F.R. § 3.12 (c)(2).  The former service member does not argue, and the evidence does not show, that he was insane at the time of committing any of the offenses that resulted in his discharge.  See 38 C.F.R. § 3.354.  Accordingly, the former service member's service did not meet the character of discharge requirements for the payment of VA benefits, and his character of discharge bars receipt of such benefits.  

In reaching this decision, the Board has considered that, contrary to the RO's October 2009 administrative decision, some of the former service member's offenses clearly involved use of alcohol and/or intoxication, and that he is shown to have had a history during service that included an adjustment disorder with anxiety, and depressed mood, alcohol disorders, and depression.  However, there is no competent evidence to show that the former service member was insane at any of the times he committed the offenses in issue, nor does use of alcohol, to include intoxication, or alcohol abuse, exempt him from the application of 38 C.F.R. § 3.12 (c) (2).  

For the reasons stated above, the Board finds that the former service member's dishonorable discharge is a bar for VA benefits.  Consequently, the former service member has no legal entitlement to VA benefits, and his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Where the issue involves the character of a appellant's discharge, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The RO provided this notice in a letter dated in May 2009. 

This claim has been denied as a matter of law, and the VCAA is inapplicable as there is no reasonable possibility that any notice or assistance could aid in substantiating the claim.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).


ORDER

The character of the former service member's service is a bar to VA benefits; the appeal is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


